Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 1 of 12




                                                                     COURT EXHIBIT 1
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 2 of 12
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 3 of 12
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 4 of 12
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 5 of 12
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 6 of 12
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 7 of 12
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 8 of 12
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 9 of 12
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 10 of 12
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 11 of 12
Case 1:20-cr-00158-CMA Document 78 Filed 03/04/21 USDC Colorado Page 12 of 12




        2/28/21
